Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149738                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149738
                                                                    COA: 321407
                                                                    Barry CC: 13-000144-FH
  LONNIE LEE MANN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2014 order of
  the Court of Appeals is considered and, it appearing to this Court that the case of People
  v Lockridge (Docket No. 149073) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           d1217
                                                                               Clerk